It is a great pleasure for me to 
address the General Assembly at its sixty-ninth session. 
First, allow me to congratulate the President of the 
Assembly on his election to that post and to assure him 
of the full support of my country during this session. 
I believe that, under his leadership and given his prior 
experience, he will further advance the achievements of 
his predecessor, who worked with dedication to achieve 
concrete results.


In addition, I would like to take this opportunity to 
express our deep appreciation to the Secretary-General 
for his vision and leadership at the helm of the United 
Nations and his continuing efforts to revitalize and 
reform the Organization.

Albania is committed to an efficient and 
coherent United Nations, fit for its purpose as a 
multidimensional system. We support its strengthened 
role and contribution to efforts to preserve peace and 
security, eradicate poverty, inequality and disparity, 
achieve sustainable human and economic development, 
and promote respect for and protect human rights as a 
universal value of humankind. A more fitting United 
Nations, with the ability to swiftly respond to man-
made or natural crises and effectively use available 
human and financial resources, is key to achieving 
those objectives in view of an increasingly chaotic and 
hungry world.

Maintaining, restoring and strengthening peace 
and security constitute one of the three pillars of the 
work of the United Nations. With so many resources 
and so much knowledge and manpower invested in 
dealing with the various and complex crises around the 
globe, it is simply impossible to ignore the contribution 
the Organization has made to the world, year upon 
year, decade upon decade. Yet in 2014 the challenges 
to peace, security and human values have continued, 
necessitating more responsive, coordinated and swift 
reactions on the part of the United Nations.

We deplore the events in South Sudan, where 
tragedies have been played out and continue to shake 
human consciences. Fighting along ethnic lines 
has brought far too much suffering to the innocent 
population. Only a negotiated political solution that 
considers, protects and respects the rights of all the 
communities concerned can help rebuild trust and 
understanding, turning the page on a better future for 
the youngest country in the world.

It is hard to find the words to describe the situation 
in Syria. After more than three years of deadly fighting, 
the country is barely liveable. Every kind of horrible 
act has happened there. More than 170,000 people 
have died, millions are refugees, and large parts of the 
country are in ruins. With fighting and mass atrocities 
being committed every day, any hope of ending the war 
is a remote dream for those still trapped there. Albania 
joined the initiative taken by some 60 States Members 
of the United Nations to refer the situation in Syria to 
the International Criminal Court. Unfortunately, like 
many other initiatives on Syria, the effort was vetoed 
in the Security Council. We reiterate and reaffirm that 
the perpetrators of atrocities in Syria must be held 
accountable and that the people of Syria deserve relief 
and justice.

The events this year in Ukraine have been deeply 
worrying. What we thought was behind us once and 
for all, what we believed belonged to the history books 
and would serve as a lesson for today’s generation and 
those of the future — acts violating the sovereignty 
and territorial integrity of another country, blatantly 
infringing and undermining the Charter of the United 
Nations — was unfortunately exhumed by a Member 
of the United Nations, a permanent member of the 
Security Council, the Russian Federation.

Despite all the propaganda that Russia spewed 
forth, the Ukrainian crisis had nothing to do with 
protecting the rights of ethnic Russians. It was much 
simpler — from the first, it was about the ambition of a 
more powerful country to redraw another’s borders in 
order to satisfy its appetite for its neighbour’s territory. 
Although the Security Council has been unable to act on 
this issue, the General Assembly voted overwhelmingly 
not to accept Russia’s illegal annexation of Crimea. 
The States Members of the United Nations, including 
Albania, made clear their support for the territorial 
integrity and sovereignty of Ukraine and their full 
respect for the norms and principles of international 
law, and we reiterate that international relations must be 
governed by full respect for the principles and norms of 
international law and the Charter. The case of Ukraine 
is no exception.

With these crises and disasters erupting in a 
frightening pattern and the world spiraling into 
insecurity, development has also been under stress. 
The United Nations has contributed to raising global 
awareness of the challenges facing development and the 
sustainable solutions that can bring economic growth, 
social inclusion and environmental protection and put 
our planet on a sustainable path.

The Millennium Development Goals (MDGs) 
created one of the most successful global anti-poverty 
drives in history. Covering poverty, hunger, maternal 
and child health, gender equality, education and the 
environment, the MDGs have seen important progress 
at the national, regional and global levels and have 
improved the lives of millions. The number of people 
living in extreme poverty has been halved since 2005, 

but with the deadline just months away, a lot remains 
to be done.

But another ambitious long-term sustainability 
agenda, designed to succeed the MDGs, is in the 
making. Albania has been an active participant in 
the global consultations focused on making the 
people’s voices part of the formulation of the post-
2015 development agenda. Albania has agreed to test a 
proposed development goal on governance and the rule 
of law designed to help countries achieve sustainable 
development. We hope our experience in monitoring 
governance, the rule of law and effective, capable 
institutions will help to inform the upcoming post-2015 
agenda of the United Nations.

Terrorism remains a major threat to international 
peace and security, and the fight against terrorism is 
a priority that requires a greater commitment. We are 
aware that this global threat can be countered only with 
collective action and a powerful response. Albania 
condemns in the strongest terms all terrorist attacks 
by terrorist groups and organizations in Iraq and Syria, 
including and especially by the Islamic State in Iraq and 
the Levant (ISIL). Conscious that terrorism is a threat 
without borders, a threat to human values and principles 
as well as to individual countries and regions, Albania 
has joined the recently created international coalition 
aimed at deterring and eventually defeating ISIL.

European integration and cooperation in our 
region, and the geopolitical and security situation in 
Europe, have changed significantly in recent months. 
The Western Balkans, of which my country is part, is 
an important geo-strategic European region and one 
that recently committed fully to a path of increased 
political stability, economic progress and sustainable 
development, with strengthened cooperation, security 
characterized by good relations with its neighbours, 
and peace consolidation. The European route is the best 
guarantee for achieving these objectives in our region.

We are committed to resolving various bilateral 
issues as soon as possible, in the interests of our people 
and our neighbourly relations. We are fully aware 
that we must enact a number of measures to eradicate 
corruption and organized crime. Like every country 
in the region, we have expressed our willingness 
to conduct joint reforms that will bring increased 
economic stability and prosperity for our citizens and 
that will open markets and attract foreign investment.

The Republic of Kosovo is one of the members of 
our Western Balkan community, the youngest State 
in the region. In less than six years as an independent 
State, Kosovo has managed, through a transformative 
development agenda, to enjoy wide, uninterrupted 
international recognition and to successfully integrate 
into international, regional and global organizations, 
such as the World Bank, the International Monetary 
Fund, the European Bank for Reconstruction and 
Development, the European Bank for Development, 
the Venice Commission, the South-East European 
Cooperation Process and others. Kosovo has become an 
important factor for peace and stability in the region, 
and Albania fully supports its overall development, as 
well as its stability and territorial integrity within its 
current borders.

Kosovo’s progress, the new atmosphere in the 
region, and the need for the region as a whole to move 
towards more cooperation and prosperity have led 
down the path to successful European Union-sponsored 
talks between Kosovo and Serbia as two equal partners 
in seeking concrete solutions to technical issues of 
importance to their citizens. Time has shown that 
engaging in dialogue was a wise decision. Dialogue has 
produced concrete results, brought the two countries 
closer to each other, and facilitated and sped up the 
European Union integration path for both States. 
Albania fully supports the process of dialogue and calls 
for the full implementation of the agreements reached.

To date, Kosovo has been recognized by 108 States 
Members of the United Nations, representing more than 
half of the United Nations membership. Recognition 
has without doubt been an important factor in Kosovo’s 
progress. That is why, as before, we call on the countries 
that have not yet recognized Kosovo to do so, since in 
so doing they would not only help the people of Kosovo 
advance towards their future but also contribute to 
peace and stability in the region.


We remain convinced that the quick and full 
implementation of the Ohrid Framework Agreement 
represents a condition indispensable to the sustainable 
stability of Macedonia, to the consolidation of 
democracy and the rule of law, and to fulfilling and 
realizing the rights of Albanians. Albania encourages 
the continuation of dialogue between the Belgrade 
authorities and the Albanians of the Presheva valley to 


promote their rights in accordance with international 
standards, focusing especially on solving economic, 
social, educational and cultural problems.

During the past two decades, Albania has been 
transformed from a totalitarian State into a functioning 
democracy. Progress is evident, above all, in the field 
of human rights. The protection and promotion of 
human rights are one of the national priorities and 
part of Albania’s foreign policy. Albania offers a 
valuable model of respect for diversity, tolerance and 
coexistence for the Balkan region and beyond. For the 
Albanian people, tolerance and hospitality are inherent 
values derived from our national tradition.

The presentation of Albania’s candidacy for 
membership on the Human Rights Council for the 
2015-2017 term is only a logical consequence of 
our road towards building a society based on human 
rights. We are confident that Albania has accumulated 
valuable experience in democracy over the years that 
it can share with other member countries of the United 
Nations. Moreover, by reaffirming the universality, 
indivisibility and interdependence of human rights, 
Albania is committed to bringing a national and 
regional perspective into the Council’s deliberations 
and advocacy of human rights worldwide.

We are aware that our membership in the Council 
for the 2015-2017 term is a challenge bearing great 
responsibility to justify the confidence of Member 
States. On the other hand, Human Rights Council 
membership would serve as an impetus for my country 
to further democratization and to raise human rights 
standards. Therefore, Albania, after obtaining the 
endorsement of the group of Eastern European States, 
would welcome and appreciate the support of all other 
Member States for its candidacy to the Council.

In conclusion, I wish to reiterate Albania’s 
determination to continue its support of the United 
Nations agenda and strengthening the role of the United 
Nations globally.
